Appeal by defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County, imposed March 5, 1975, nunc pro tunc as of January 30, 1961 (see People v Montgomery, 24 NY2d 130), upon his conviction of *939robbery in the second degree, upon his plea of guilty, the resentence being a term of imprisonment with a minimum oil Vi years and a maximum of 30 years. Resentence modified, as a matter of discretion in the interest of justice, by reducing it to the time already served and defendant is discharged from parole. The resentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Latham and Cohalan, JJ., concur.